It is with reluctance that I am constrained to concur in the majority opinion. If this were a case where Tego's right to the money was through inheritance, or by will, I should feel strongly urged to deny him that right on the ground "that no one shall be permitted to take advantage of his own wrong, or to found any claim upon his own iniquity, or to acquire property by his own crime." 9 Ruling Case Law, 49. But Tego had a present joint interest in the deposit equal to Apostol's — a property right in the whole deposit prior to Apostol's death. Cleveland Trust Co. v. Scobie, Admr., 114 Ohio St. 241,151 N.E. 373, 48 A. L. R., 182.
How can we logically take his own property away from him?